                                         Case 3:18-cv-07591-CRB Document 429 Filed 01/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CITY AND COUNTY OF SAN                               Case No. 18-cv-07591-CRB
                                         FRANCISCO, et al.,
                                   9
                                                        Plaintiffs,                           ORDER ON MODE OF TRIAL
                                  10
                                                 v.
                                  11
                                         PURDUE PHARMA L.P., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14
                                              The Court asked the parties to brief whether the Court must try the remaining claims—for
                                  15
                                       public nuisance (Cal. Civ. Code §§3479-3480), violation of California’s Unfair Competition Law
                                  16
                                       (“UCL”) (Cal. Bus. & Prof. Code §17200, et seq.), and violation of California’s False Advertising
                                  17
                                       Law (“FAL”) (Cal. Bus. & Prof. Code §17500, et seq.)—by judge or jury. Dkt. 322. The parties
                                  18
                                       both complied, see dkt. 386, 388, 395, 396, and the Court has carefully reviewed the parties’
                                  19
                                       submissions.
                                  20
                                              The Court concludes that the UCL and FAL claims each necessitate a jury trial. See Tull
                                  21
                                       v. United States, 481 U.S. 412, 423 (1987); Nationwide Biweekly Admin., Inc. v. Superior Court
                                  22
                                       of Alameda County, 9 Cal 5th 279, 326 (2020). The Court takes under submission the question of
                                  23
                                       whether the public nuisance claim necessitates a jury trial. The Court plans to empanel a jury to
                                  24
                                       hear evidence on all the claims and will decide at the conclusion of trial whether the jury’s
                                  25
                                                                                         //
                                  26
                                                                                         //
                                  27

                                  28
                                         Case 3:18-cv-07591-CRB Document 429 Filed 01/12/21 Page 2 of 2




                                   1   determination with respect to the public nuisance claim is binding or advisory.

                                   2          IT IS SO ORDERED.
                                   3          Dated: January 12, 2021
                                                                                            CHARLES R. BREYER
                                   4                                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
